 

Exhibit 10.37

 

TERM LOAN AND SECURITY AGREEMENT

 

THIS TERM LOAN AND SECURITY AGREEMENT (this “Agreement”) dated as of June 20,
2019, is made by and among AEROGROW INTERNATIONAL, INC., a Nevada corporation
(the “Borrower”), and THE SCOTTS COMPANY LLC, an Ohio limited liability company
(the, “Lender”).

 

RECITALS

 

WHEREAS, the Borrower has sought financing from unaffiliated third-parties and
has been unable to obtain such financing;

 

WHEREAS, although the Lender is an affiliate of the Borrower, the Borrower has
requested that the Lender make a term loan to the Borrower in multiple advances
not to exceed $10,000,000 in the aggregate (the “Term Loan”) to be used to fund
operations related to the Borrower’s existing lines of business; and

 

WHEREAS, although the Lender is an affiliate of the Borrower, because of the
Borrower’s financial needs and inability to obtain financing from unaffiliated
third-parties, the Lender is willing to extend the Term Loan on the terms and
subject to the conditions set forth herein.

 

NOW THEREFORE, in consideration of the mutual promises set forth herein and for
other valuable consideration, the parties agree as follows:

 

1.     Defined Terms. Capitalized terms used herein shall have the meanings set
forth below. Unless otherwise defined herein, terms used herein that are defined
in Article 9 of the Uniform Commercial Code, from time to time in effect in the
State of Ohio (the “UCC”), shall have the meanings given in the UCC.

 

“Borrowing Date” shall have the meaning set forth in Section 2(a) of this
Agreement.

 

“Borrowing Notice” shall have the meaning set forth in Section 2(b) of this
Agreement.

 

“Business Day” means any day other than a Saturday or Sunday or a day when
commercial banks are required or permitted by law to close in New York, New York
or Columbus, Ohio.

 

“Change of Control” means the consummation of any transaction or series of
transactions (including, without limitation, any sale, merger or consolidation)
the result of which is that (i) neither SMG Growing Media, Inc. nor any
affiliate of SMG Growing Media, Inc. owns directly or indirectly, 50% or more of
the voting stock of the Borrower, measured by voting power rather than number of
shares or (ii) Lender is no longer an affiliate of Borrower.

 

“Closing Date” means June 24, 2019.

 

“Collateral” means all of the Borrower’s right, title and interest in the
following property, whether now owned or hereafter acquired by the Borrower, and
wherever located: (i) all Inventory of the Borrower, (ii) all Receivables of the
Borrower and (iii) all products and Proceeds of the foregoing, including without

 

 

--------------------------------------------------------------------------------

 

 

limitation all distributions, dividends, cash, rights, instruments and other
property and proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of the foregoing.

 

“Default” means any Event of Default or any condition, occurrence or event
which, after notice or lapse of time or both, would constitute an Event of
Default.

 

“Designated Funding Account” means account #2032347 at First Western Trust Bank
(or such other account designated by the Borrower to the Lender in writing) into
which the Term Loan will be funded on each Borrowing Date.

 

“Event of Default” shall have the meaning set forth in Section 13 of this
Agreement.

 

“GAAP” means generally accepted accounting principles in the United States.

 

“Interest Rate” shall have the meaning set forth in Section 4 of this Agreement.

 

“Lien” means any mortgage or deed of trust, pledge, hypothecation, assignment,
deposit arrangement, lien, charge, claim, security interest, easement or
encumbrance, or preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any title retention
agreement or financing lease having substantially the same economic effect as
any of the foregoing, and the filing of, or agreement to give, any financing
statement perfecting a security interest under the Uniform Commercial Code or
comparable law of any jurisdiction).

 

“Loan Documents” means this Agreement and all other agreements, instruments,
documents and certificates executed and delivered to, or in favor of, the Lender
and including all other powers of attorney, consents, assignments and contracts
whether heretofore, now or hereafter executed by or on behalf of the Borrower
and delivered to the Lender in connection with this Agreement or the
transactions contemplated thereby. Any reference in this Agreement or any other
Loan Document to a Loan Document shall include all appendices, exhibits or
schedules thereto, and all amendments, restatements, supplements or other
modifications thereto, and shall refer to such Loan Document as the same may be
in effect at any and all times such reference becomes operative.

 

“Material Adverse Effect” means (i) a material adverse effect on the business,
operations, results of operations, assets, liabilities or financial condition of
the Borrower, (ii) the material impairment of the ability of the Borrower to
perform its material obligations under the Loan Documents or (iii) a material
adverse effect on the rights and remedies of the Lender under the Loan
Documents.

 

“Maturity Date” means March 31, 2020.

 

“Maximum Amount” shall have the meaning set forth in Section 2(a) of this
Agreement.

 

“Period” shall have the meaning set forth in Section 11(e)(i) of this Agreement.

 

“Person” means and includes any natural person, corporation, limited
partnership, general partnership, limited liability company, joint venture,
joint stock company, association, company, trust,

 

2

--------------------------------------------------------------------------------

 

 

bank, trust company, land trust, insurance trust or other organization, whether
or not legal entities, and governments and agencies and political subdivisions
thereof.

 

“Receivable” means any Account and any other right to payment for goods sold or
leased or for services rendered, whether or not such right is evidenced by an
Instrument or Chattel Paper and whether or not it has been earned by
performance.

 

“Responsible Officer” means the Chief Executive Officer or the Senior Vice
President, Finance and Accounting of the Borrower.

 

“Secured Obligations” shall have the meaning set forth in Section 7 of this
Agreement.

 

“Term Loan” shall have the meaning set forth in the Recitals of this Agreement.

 

2.     Term Loan.

 

(a)     Upon the terms and subject to the conditions of this Agreement, the
Lender shall make the Term Loan to the Borrower in one or more term loan
advances (each, a “Term Loan Advance”) from time to time from the date hereof
until the Maturity Date, each in an amount which, when added to the sum of the
principal amount of all Term Loan Advances then outstanding will not exceed
$10,000,000 (the “Maximum Amount”). Each Term Loan Advance shall be in an amount
that is an integral multiple of $500,000 and not less than $500,000. The Lender
may endorse and attach a schedule to reflect borrowings evidenced by this
Agreement and all payments and prepayments thereon; provided, that any failure
to endorse such information shall not affect the obligation of the Borrower to
pay amounts evidenced hereby.

 

(b)     The Borrower shall give the Lender prior written notice substantially in
the form of Exhibit A attached hereto (a “Borrowing Notice”), of each request
for a Term Loan Advance. Such notice must be received by the Lender not later
than 12:00 p.m. Central Time five Business Days preceding the day on which the
Term Loan Advance is requested to be made. Each Borrowing Notice shall be signed
by a Responsible Officer of the Borrower and certify that (i) the
representations and warranties contained in this Agreement are correct in all
material respects on and as of such date, before and after giving effect to the
proposed Term Loan Advance as though made on and as of such date, (ii) the
proceeds of the Term Loan Advance will be used solely for the purposes described
in Section 3 below and (iii) all other conditions to the making of a Term Loan
Advance set forth in Section 9, as applicable, below have been satisfied. On the
Borrowing Date, the Lender shall make the requested Term Loan Advance by payment
of immediately available funds to the Designated Funding Account.

 

3.     Use of Proceeds. The proceeds of the Term Loan made by the Lender to the
Borrower hereunder shall be used solely to fund operations related to the
Borrower’s existing lines of business.

 

4.     Interest Rate and Interest Payments.

 

(a)     The unpaid principal balance of the Term Loan Advances outstanding from
time to time shall bear interest at a simple rate of interest equal to 10.0% per
annum (the “Interest Rate”). Interest on all Term Loan Advances outstanding
under this Agreement shall be computed on the basis of a year of

 

3

--------------------------------------------------------------------------------

 

 

360 days and paid quarterly in arrears on each of June 28, 2019, September 27,
2019, December 31, 2019 and March 31, 2020.

 

(b)     After the occurrence and during the continuation of an Event of Default,
interest shall accrue on all amounts due hereunder at the lesser of (i) a rate
of 10% per annum above the Interest Rate and (ii) the maximum rate permitted by
applicable law.

 

5.     Maturity Date and Optional Prepayments.

 

(a)     The Borrower shall repay the entire outstanding principal amount of the
Term Loan plus all unpaid accrued interest thereon in cash on or before the
Maturity Date.

 

(b)     The Term Loan may be prepaid from time to time, in whole or in part, in
an amount greater than or equal to $500,000, without penalty or premium, which
prepayments shall be applied in accordance with Section 6 of this Agreement.

 

(c)     All payments under this Agreement shall be made in lawful money of the
United States of America and in immediately available funds to the Lender.
Whenever any payments to be made hereunder (including principal and interest)
shall be stated to be due on a day on which Lender’s office is not open for
business, that payment will be due on the next following Business Day, and any
extension of time shall in each case be included in the computation of interest
payable on this Agreement.

 

6.     Application of Cash Payments. Payments made by the Borrower pursuant to
the terms of this Agreement shall be applied as follows: first, to any unpaid
accrued collection costs and expenses incurred pursuant to Section 18 of this
Agreement or any other provision of any Loan Document; second, to any unpaid
accrued interest on the Term Loan; and third, to the principal balance of the
Term Loan in the inverse order of maturity.

 

7.     Security Agreement.

 

(a)     The Borrower hereby grants to the Lender a continuing, first-priority
lien on and security interest in the Collateral, to secure the payment in full
of the Term Loan and all other obligations of Borrower under this Agreement and
any other Loan Document, including any extensions, modifications or renewals
hereof (the “Secured Obligations”). In addition to any remedies specified
herein, the Lender shall have all of the rights and remedies of a secured party
under the UCC upon an Event of Default.

 

(b)     The Borrower shall execute, deliver and file, or cause to be executed,
delivered and filed, all documents, instruments and notices, in form and
substance reasonably satisfactory to the Lender, that are necessary, in the
opinion of the Lender, to perfect, maintain, and receive the full benefit of the
Lender’s security interest in the Collateral, at such time or times as the
Lender shall reasonably request, including, without limitation, filing of all
financing statements and continuation statements, providing all notices and
placing and maintaining signs. The Borrower hereby authorizes the Lender to file
financing statements (and all amendments thereto and continuations thereof) on
its behalf.

 

(c)     All Collateral consisting of Inventory (whether now owned or hereafter
acquired) is (or will be) located at the locations specified on Schedule 7. The
Collateral is of good and merchantable

 

4

--------------------------------------------------------------------------------

 

 

quality, free from any material defects. None of the Inventory is subject to any
licensing, patent, trademark, trade name or copyright with any Person that
restricts the Borrower’s ability to manufacture and/or sell such Inventory. The
completion of the manufacturing process of such Inventory by a Person other than
the Borrower would be permitted under any contract to which the Borrower is a
party or to which the Inventory is subject.

 

(d)     The Borrower shall maintain full, accurate and complete records of its
Inventory describing the kind, type and quantity of such Inventory, withdrawals
therefrom and additions thereto.

 

(e)     In its sole discretion, the Lender may take, or at the request of the
Lender, the Borrower will take, a physical verification of the Collateral as
often as reasonably desired by the Lender and, in the case of the Borrower
conducting the physical verification, a copy of such physical verification shall
be promptly thereafter submitted to the Lender. If so requested by the Lender,
the Borrower shall execute and deliver to the Lender a confirmatory written
instrument, in form and substance satisfactory to the Lender, listing all its
Inventory, but any failure to execute or deliver the same shall not limit or
otherwise affect the Lender's security interest in and to such Inventory. The
Borrower shall deliver to the Lender a monthly report of its Inventory, based
upon its perpetual inventory, which shall describe such Inventory by category,
item (in reasonable detail) and location and report the then appraised value of
such Inventory and its location.

 

(f)     Upon the indefeasible payment in full of all Secured Obligations (other
than contingent indemnification obligations) owing to the Lender under this
Agreement or the other Loan Documents, the Lender will at the Borrower’s sole
cost and expense, and without representation, warranty or recourse, express,
statutory or implied, promptly deliver to the Borrower for filing, or authorize
the Borrower to prepare and file, termination statements and releases of the
Collateral.

 

8.     Conditions to Closing. This Agreement and the obligations of the Lender
under this Agreement shall be subject to the prior or concurrent satisfaction of
the conditions precedent set forth below:

 

(a)     the Borrower shall have duly executed and delivered to the Lender this
Agreement and any other Loan Documents to which it is a party;

 

(b)     the Borrower shall have delivered UCC financing statements and any
notices or other documents or instruments in form satisfactory to the Lender
necessary to evidence and perfect the security interest in the Collateral
granted to the Lender hereunder;

 

(c)     UCC and other Lien searches showing no existing security interests in or
Liens on the Collateral, together with such payoff documentation reasonably
acceptable to Lender as may be necessary to release any Liens on the Collateral;

 

(d)     the Borrower shall have paid all reasonable out-of-pocket costs and
expenses of the Lender that have been invoiced relating to this Agreement;

 

(e)     each representation or warranty by the Borrower contained herein or in
any other Loan Document shall be true and correct on and as of the Closing Date;

 

5

--------------------------------------------------------------------------------

 

 

(f)     no Default or Event of Default (i) shall have occurred and be
continuing, or (ii) could reasonably be expected or anticipated to result from
the Term Loan;

 

(g)     the making of the Term Loan shall not violate any requirement of
applicable law in any material respect and shall not be subject to any
injunction or stay;

 

(h)     upon the filing of any financing statements, the Liens in favor of the
Lender shall have been duly perfected and shall constitute first priority Liens,
and the Collateral shall be free and clear of all Liens other than Liens in
favor of the Lender; and

 

(i)     the Borrower shall have delivered corporate resolutions, incumbency
certificates, certified organizational documents, good standing certificates and
similar documents, in form and substance reasonably satisfactory to the Lender.

 

The request and acceptance by the Borrower of the proceeds of the Term Loan
shall be deemed to constitute, as of the date of such request or acceptance, a
representation and warranty by the Borrower that the conditions in this Section
8 have been satisfied.

 

9.     Conditions to All Term Loan Advances.

 

The Lender shall not be obligated to make any Term Loan Advance unless each of
the conditions precedent set forth below have been satisfied:

 

(a) the representations and warranties contained in this Agreement are correct
in all material respects on and as of such date, before and after giving effect
to the proposed Term Loan Advance as though made on and as of such date;

 

(b)     no Default or Event of Default (i) shall have occurred and be
continuing, or (ii) could reasonably be expected or anticipated to result from
such Term Loan Advance;

 

(c)     the making of such Term Loan Advance shall not violate any requirement
of applicable law in any material respect and shall not be subject to any
injunction or stay; and

 

(d)     after giving effect to any Term Loan Advance, the aggregate outstanding
principal amount of all Term Loan Advances shall not exceed the Maximum Amount.

 

The request and acceptance by the Borrower of the proceeds of any Term Loan
Advance shall be deemed to constitute, as of the date of such request or
acceptance, (i) a representation and warranty by the Borrower that the
conditions in Section 9 have been satisfied and (ii) a reaffirmation by the
Borrower of the Borrower’s obligations set forth herein and in the other Loan
Documents.

 

10.     Representations and Warranties. The Borrower represents and warrants to
the Lender on the date hereof that:

 

(a)     The Borrower (i) is a corporation duly organized, validly existing and
in good standing under the laws of the State of Nevada, (ii) has full corporate
power and authority to own, lease and operate its properties and assets and to
carry on its business as presently conducted and (iii) is duly

 

6

--------------------------------------------------------------------------------

 

 

qualified, authorized to do business and in good standing in each jurisdiction
in which the conduct of its business requires such qualification or
authorization, except to the extent that the failure to be so qualified or
authorized or be in good standing could not reasonably be expected to have a
Material Adverse Effect.

 

(b)     The Borrower has all necessary corporate power and authority to enter
into, and has taken all necessary corporate action to authorize the execution,
delivery and performance of, this Agreement and all of the transactions
contemplated herein. This Agreement has been duly executed and delivered by the
Borrower and constitutes, and the other Loan Documents to which the Borrower is
a party when executed and delivered will constitute, the legal, valid and
binding obligations of the Borrower, enforceable against it in accordance with
their respective terms, except as may be limited by (i) the effect of any
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally, (ii) the application of general
principles of equity (regardless of whether applied in a proceeding in equity or
at law) and (iii) any implied warranty of good faith and fair dealing.

 

(c)     Neither the execution and delivery by the Borrower of this Agreement and
the other Loan Documents, nor the performance by the Borrower of its obligations
hereunder or thereunder, results or will result in a breach of, or constitutes
or will constitute a default under (i) any term or provision of the
organizational documents of the Borrower, (ii) any law, rule, regulation, order,
judgment, writ, injunction, or decree of any court or governmental entity having
jurisdiction over the Borrower or the property of the Borrower or (iii) any loan
agreement, mortgage, deed of trust, security agreement or lease, or any other
material contract or instrument binding on or affecting the Borrower or the
property of the Borrower.

 

(d)     No judgments, orders, writs or decrees are outstanding against it, nor
is there now pending or, to the knowledge of a Responsible Officer of the
Borrower, any threatened litigation, contested claim, investigation,
arbitration, or governmental proceeding by or against the Borrower that
(i) individually or in the aggregate would reasonably be expected to have a
Material Adverse Effect or (ii) purports to affect the legality, validity or
enforceability of this Agreement, any other Loan Document or the consummation of
the transactions contemplated hereby or thereby.

 

(e)     The Borrower has good and marketable title to all of its assets. Other
than as set forth in Schedule 10(e), none of the Collateral is subject to any
deed of trust, pledge, Lien, conditional sale or other title retention
agreement, security interest, lease, charge or encumbrance (other than the Lien
in favor of the Lender).

 

(f)     Neither any Loan Document nor any written statement furnished by the
Borrower, or to the knowledge of a Responsible Officer of the Borrower, by a
third person on behalf of the Borrower, in connection with this Agreement
(including, but not limited to, any financial statements) contains any untrue
statement of a material fact or omits a material fact of which the Borrower is
aware that is necessary to make the statements contained therein or herein not
misleading. There is no fact of which the Borrower is aware that the Borrower
has not disclosed in writing to the Lender that materially affects adversely the
properties, business, profits or condition (financial or otherwise, but
excluding general economic and real estate market conditions) of the Borrower or
the ability of the Borrower to perform its obligations under the Loan Documents.

 

7

--------------------------------------------------------------------------------

 

 

(g)     Since December 31, 2018, no material adverse change has occurred in (i)
the business, operations, results of operations, assets, liabilities or
financial condition of the Borrower, (ii) the ability of the Borrower to perform
its obligations under the Loan Documents or (iii) the ability of the Lender to
enforce the Loan Documents and obligations of the Borrower thereunder.

 

11.     Affirmative Covenants. The Borrower covenants that for so long as this
Agreement is outstanding:

 

(a)     The Borrower shall comply in all material respects with all applicable
federal, state and local laws, ordinances, regulations and restrictive covenants
relating to the Borrower’s businesses and operations.

 

(b)     The Borrower shall maintain its corporate existence and the right to
carry on its business and duly procure all necessary renewals and extensions
thereof and maintain, preserve and renew all rights, powers, privileges and
franchises and conduct its business in the usual and ordinary course; provided,
that the Borrower shall not be required to maintain, preserve or renew any such
rights, powers, privileges or franchises that are immaterial to the business of
the Borrower and if the Borrower reasonably determines that the preservation
thereof is no longer desirable in the conduct of the Borrower’s business.

 

(c)     The Borrower shall use the proceeds of the Term Loan solely for the
purposes described in Section 3 of this Agreement.

 

(d)     The Borrower shall maintain with financially sound and reputable
independent insurers, insurance with respect to its assets and business against
loss or damage of the kinds customarily insured against by Persons engaged in
the same or similar business, of such types and in such amounts as are
customarily carried under similar circumstances by such other Persons.

 

(e)     The Borrower shall furnish to the Lender:

 

 

(i)

as soon as practicable, but in any event within two weeks of the end of each
month, quarter and year (each a “Period”), an unaudited income statement and
statement of cash flows for such Period, and an unaudited balance sheet and
statement of stockholders' equity as of the end of such Period and other
information reasonably requested by the Lender, all prepared in accordance with
GAAP, as applicable (except that such financial statements may (i) be subject to
normal year-end audit adjustments and (ii) not contain all notes thereto that
may be required in accordance with GAAP);

 

 

(ii)

as soon as practicable, but in any event within the earlier of ninety (90) days
after the end of each fiscal year of the Borrower and five (5) days after they
become available, (i) a balance sheet as of the end of such year, (ii)
statements of income and of cash flows for such year, and (iii) a statement of
stockholders' equity as of the end of such year, all such financial statements
audited and certified by

 

8

--------------------------------------------------------------------------------

 

 

independent public accountants of regionally recognized standing selected by the
Borrower;

 

 

(iii)

as soon as practicable, but in any event within the earlier of forty-five (45)
days after the end of each of the first three (3) quarters of each fiscal year
of the Borrower and five (5) days after they become available, unaudited
statements of income and of cash flows for such fiscal quarter, and an unaudited
balance sheet and a statement of stockholders' equity as of the end of such
fiscal quarter, all prepared in accordance with GAAP (except that such financial
statements may (i) be subject to normal year-end audit adjustments and (ii) not
contain all notes thereto that may be required in accordance with GAAP);

 

 

(iv)

with respect to the financial statements called for in Section 11(e)(i), Section
11(e)(ii) and Section 11(e)(iii), an instrument executed by the chief financial
officer and chief executive officer of the Borrower certifying that such
financial statements were prepared in accordance with GAAP consistently applied
with prior practice for earlier periods (except as otherwise set forth in
Section 11(e)(i) and Section 11(e)(iii)) and fairly present the financial
condition of the Borrower and its results of operation for the periods specified
therein;

 

 

(v)

promptly following the end of each quarter, an up-to-date capitalization table
of the Borrower;

 

 

(vi)

promptly after any Responsible Officer becoming aware of the occurrence of any
Default or Event of Default (but in any event within three Business Days
thereafter), a certificate of a Responsible Officer setting forth the details
thereof and the action that the Borrower is taking or proposes to take with
respect thereto;

 

 

(vii)

promptly after any Responsible Officer becoming aware of any event or occurrence
that could reasonably be expected to have a Material Adverse Effect (but in any
event within three Business Days thereafter), a certificate of a Responsible
Officer setting forth the details thereof and the action that the Borrower is
taking or proposes to take with respect thereto; and

 

 

(viii)

promptly upon request, such additional information regarding the financial
position or business (including with respect to environmental matters) of the
Borrower as the Lender may reasonably request from time to time.

 

12.     Negative Covenants. The Borrower covenants that for so long as this
Agreement is outstanding:

 

(a)     Other than as set forth in Schedule 10(e), Borrower shall not create,
assume, incur or suffer to be created, assumed, incurred or to exist any Lien
upon the Collateral (or any part thereof). The Borrower shall not sell, convey,
transfer, dispose or permit any sale, conveyance, transfer or disposition of its
assets or any interest therein by operation of law or otherwise, other than
sales,

 

9

--------------------------------------------------------------------------------

 

 

conveyances, transfers or dispositions of (i) inventory in the ordinary course
of business or (ii) used, worn-out or surplus equipment.

 

(b)     The Borrower shall not create, incur, assume or suffer to exist any
indebtedness of the Borrower for borrowed money or guarantee the obligations of
any Person, in each case, with anyone outside of the Lender (or an affiliate of
the Lender), except current trade accounts payable under normal trade terms and
which arise in the ordinary course of business.

 

13.     Events of Default. Each of the following shall constitute an “Event of
Default” under this Agreement:

 

(a)     Failure to Pay Principal. The Borrower shall default in any payment of
the principal amount of the Term Loan when and as due hereunder;

 

(b)     Other Payment Default. The Borrower shall default in the payment of
interest on the Term Loan or any other payment obligation under this Agreement
after the same becomes due hereunder and such default shall continue unremedied
for three days;

 

(c)     Failure to Observe Other Covenants. The Borrower shall (i) fail to
perform or observe any agreement, covenant, condition, provision or term
contained in Sections 11(b), 11(c) or 12 or (ii) fail to perform or observe any
other term, covenant, warranty or agreement contained (or incorporated by
reference) herein or in any other Loan Document and such failure shall continue
for a period of 30 days after the earlier to occur of (i) the date upon which a
Responsible Officer of the Borrower has actual knowledge of such default and
(ii) the date upon which written notice thereof is given to Borrower by the
Lender;

 

(d)     Representations and Warranties. Any representation or warranty of the
Borrower contained herein on in any other Loan Document shall prove to have been
untrue in any material respect when made;

 

(e)     Voluntary Bankruptcy. The Borrower makes an assignment for the benefit
of creditors, files a petition in bankruptcy, petitions or applies to any
tribunal for any receiver or any trustee of the Borrower or any substantial part
of the property of the Borrower or commences any proceeding relating to the
Borrower under any reorganization, arrangement, composition, readjustment,
liquidation or dissolution law or statute of any jurisdiction, whether in effect
now or after this Agreement is executed;

 

(f)     Involuntary Bankruptcy. If, within 60 days after the filing of a
bankruptcy petition or the commencement of any proceeding against the Borrower
seeking any reorganization, arrangement, composition, readjustment, liquidation,
dissolution or similar relief under any present or future statute, law or
regulation, the proceeding shall not have been dismissed, or, if within 30 days
after the appointment, without the consent or acquiescence of the Borrower, of
any trustee, receiver or liquidator of the Borrower or all or any substantial
part of the properties of the Borrower, the appointment shall not have been
vacated;

 

(g)     Dissolution. Any action is taken that is intended to result, or results,
in the dissolution, liquidation or termination of the existence of the Borrower;

 

10

--------------------------------------------------------------------------------

 

 

(h)     Cross-Default. The Borrower shall fail to pay any principal of any
indebtedness owed by the Borrower (excluding the indebtedness of the Borrower
hereunder) that is outstanding in a principal amount of $250,000 or more in the
aggregate, or any interest or premium thereon, when the same becomes due and
payable (whether by scheduled maturity, required prepayment, acceleration demand
or otherwise), and such failure continues after the applicable grace period, if
any, specified in the agreement or instrument relating to such indebtedness; any
other event occurs or condition exists under any agreement or instrument
relating to any such indebtedness and continues after the applicable grace
period, if any, specified in such agreement or instrument, if the effect of such
event or condition is to accelerate, or to permit the acceleration of, the
maturity of such indebtedness; or any such indebtedness is declared to be due
and payable or is required to be prepaid, redeemed, purchased or defeased (other
than by a regularly scheduled required prepayment, redemption, purchase or
defeasance), or an offer to prepay, redeem, purchase or defease such
indebtedness is required to be made, in each case before the stated maturity
thereof;

 

(i)     Judgments. Any judgment or order for the payment of money in excess of
$250,000 is rendered against the Borrower by a court of competent jurisdiction,
and either (i) enforcement proceedings are commenced by any creditor upon such
judgment or order or (ii) there is any period of 30 consecutive days during
which a stay of enforcement of such judgment or order, by reason of a pending
appeal or otherwise, is not in effect, unless such judgment or order has been
vacated, satisfied, dismissed, or bonded pending appeal or, in the case of a
judgment or order the entire amount of which is covered by insurance (subject to
applicable deductibles), is the subject of a binding agreement with the
plaintiff and the insurer covering payment therefor; or

 

(j)     Change of Control. A Change of Control has occurred.

 

14.     Remedies Upon Default.

 

(a)     Upon the occurrence of an Event of Default and during the continuation
thereof, the Lender may declare the Term Loan to be due and payable (provided
that upon the occurrence of any Event of Default described in Section 13(e) or
13(f) of this Agreement, no such declaration shall be necessary and the
acceleration hereinafter described shall occur automatically), whereupon the
maturity of the then unpaid balance of the Term Loan shall be accelerated and
the same and all interest accrued thereon shall forthwith become due and payable
without presentment, demand, protest or notice of any kind, all of which are
hereby expressly waived, anything contained herein or in the other Loan
Documents to the contrary notwithstanding, and the Lender may exercise and shall
have any and all rights and remedies available under applicable law and the Loan
Documents, including with respect to the Collateral.

 

(b)     No right or remedy herein conferred upon the Lender is intended to be
exclusive of any other right or remedy contained herein or in any instrument or
document delivered in connection with or pursuant to this Agreement, and every
such right or remedy contained herein and therein or now or hereafter existing
at law or in equity or by statute, or otherwise may be exercised separately or
in any combination.

 

(c)     No course of dealing between the Borrower, on the one hand, and the
Lender, on the other hand, or any failure or delay on the Lender’s part in
exercising any rights or remedies hereunder or

 

11

--------------------------------------------------------------------------------

 

 

under any Loan Document shall operate as a waiver of any rights or remedies of
such parties and no single or partial exercise of any rights or remedies
hereunder or thereunder shall operate as a waiver or preclude the exercise of
any other rights or remedies hereunder or thereunder.

 

15.     Extensions; Amendments; Waivers. No amendment or waiver of any provision
of this Agreement or any other Loan Document, or consent to any departure by the
Borrower therefrom, shall in any event be effective unless the same shall be in
writing and signed by the Borrower and the Lender, and then such amendment,
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given.

 

16.     Indemnification. The Borrower agrees to indemnify and save the Lender
and its officers, directors, employees, advisors and agents harmless from, and
compensate the Lender and its officers, directors, employees, advisors and
agents for, any and all losses, liabilities, claims, damages and expenses
incurred by the Lender and its officers, directors, employees, advisors and
agents with respect to, resulting from or in connection with any of the
transactions contemplated by this Agreement, including, without limitation, the
Borrower’s use of the Term Loan hereunder, except, to the extent that any
losses, liabilities, claims, damages and expenses are determined by a final
non-appealable decision of a court of competent jurisdiction to have resulted
from such indemnified party’s gross negligence or willful misconduct. This
agreement by the Borrower to indemnify and defend the Lender and its officers,
directors, employees, advisors and agents will survive the payment in full of
the Term Loan and the termination of this Agreement. The Borrower shall pay all
reasonable out-of-pocket expenses incurred by the Lender (including the fees,
charges and disbursements of any outside counsel), in connection with the
preparation and execution of this agreement and the enforcement or protection of
its rights under this Section 16.

 

17.     Notices. All notices, requests, demands, waivers and other
communications required or permitted to be given under this Agreement shall be
in writing and shall be deemed to have been duly given if (i) delivered
personally, (ii) mailed, certified or registered mail with postage prepaid,
(iii) sent by next-day or overnight mail or delivery or (iv) sent by fax, as
follows:

 

if to the Borrower,

 

AeroGrow International, Inc.
6075 Longbow Drive, Suite 200
Boulder, CO
Fax:          (303) 350-4770
Telephone:     (303) 350-4770
Attention:     Grey Gibbs, SVP, Finance and Accounting

 

if to the Lender,

 

The Scotts Company LLC

14111 Scottslawn Road

Marysville, OH 43041

 

12

--------------------------------------------------------------------------------

 

 

Fax: (937) 578-5078
Telephone: (937) 578-5970
Attention: Kelly S. Berry, Vice President and Treasurer

 

or, in each case, at such other address as may be specified in writing to the
other parties hereto.

 

All such notices, requests, demands, waivers and other communications shall be
deemed to have been received (i) if by personal delivery, on the day after such
delivery, (ii) if by certified or registered mail, on the third Business Day
after the mailing thereof, (iii) if by next-day or overnight mail or delivery,
on the day delivered or (iv) if by fax on the next day following the day on
which such fax was sent, provided that a copy is also sent by certified or
registered mail or by next-day or overnight mail or delivery. Notices delivered
through electronic communications to the extent provided in the following
paragraph, shall be effective as provided in said paragraph.

 

Notices and other communications to the Lender hereunder may be delivered or
furnished by electronic communication (including e-mail) pursuant to procedures
approved by the Lender. Unless the Lender otherwise prescribes, notices and
other communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient.

 

18.     Expenses.

 

(a)     The Borrower shall pay all reasonable out-of-pocket costs and expenses
of the Lender (including reasonable fees and expenses of counsel) in connection
with (i) the preparation, execution and delivery of this Agreement and the other
Loan Documents and (ii) the administration (after the execution hereof and
including advice of counsel for the Lender as to the rights and duties of the
Lender with respect thereto) of, and in connection with, the preparation,
execution and delivery of, recording or filing of, preservation of rights under,
enforcement of, and, after a Default, refinancing, renegotiation or
restructuring of, this Agreement and the other Loan Documents, and any
amendment, waiver or consent relating thereto (including, but not limited to,
after an Event of Default has occurred and is continuing, the reasonable fees
and disbursements of counsel for the Lender for such purposes) and, in each
case, promptly reimburse the Lender within five Business Days after presentation
of an invoice in reasonable detail for all amounts expended, advanced, or
incurred by the Lender to satisfy any obligation of the Borrower under this
Agreement or any other Loan Document.

 

(b)     The agreements in this Section 18 shall survive the termination of this
Agreement and repayment of the Term Loan and all other amounts payable
hereunder.

 

19.     Severability. If any provision, including any phrase, sentence, clause,
section or subsection, of this Agreement is invalid, inoperative or
unenforceable for any reason, such circumstances shall not have the effect of
rendering such provisions in question invalid, inoperative or unenforceable in
any other case or circumstance, or of rendering any other provision herein
contained invalid, inoperative, or unenforceable to any extent whatsoever. Any
provision of this Agreement held

 

13

--------------------------------------------------------------------------------

 

 

invalid, inoperative, or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid, inoperative, or
unenforceable.

 

20.     Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the Borrower and the Lender, and their respective successors
and permitted assigns. The Borrower may not assign or delegate its obligations
hereunder without the prior written consent of the Lender, which consent may be
withheld in the Lender’s sole discretion. The Lender may assign its obligations
and the full amount of the Term Loan hereunder.

 

21.     Offset. If an Event of Default occurs hereunder, then the Lender shall
have the right to offset any amounts due hereunder against any amounts now or
hereafter due from the Lender to the Borrower.

 

22.     Governing Law, Submission to Jurisdiction, etc.

 

(a)     This Agreement shall be governed by and construed in accordance with the
laws of the State of Ohio, as applied to contracts entered into and to be
performed in Ohio.

 

(b)     The Parties hereby irrevocably consent and agree that any legal action,
suit or proceeding arising out of or in any way in connection with this
Agreement may be instituted or brought in the United States District Court for
the Southern District of Ohio.  The Parties hereby irrevocably consent and
submit to, for themselves and in respect of their property, generally and
unconditionally, the jurisdiction of such Court, and to all proceedings in such
Court.  Further, the Parties irrevocably consent to actual receipt of any
summons and/or legal process at their respective addresses as set forth in this
Agreement as constituting in every respect sufficient and effective service of
process in any such legal action or proceeding.  The Parties further agree that
final judgment in any such legal action, suit or proceeding shall be conclusive
and may be enforced in any other jurisdiction, whether within or outside the
United States of America, by suit under judgment, a certified or exemplified
copy of which will be conclusive evidence of the fact and the amount of the
liability.

 

(c)      The Borrower irrevocably and unconditionally waives, to the fullest
extent permitted by applicable law, any objection that it may now or hereafter
have to the laying of venue of any action or proceeding arising out of or
relating to this Agreement or any other Loan Document in any court referred to
in paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by applicable law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

(d)      Each party hereto irrevocably consents to service of process in the
manner provided for notices in Section 17 of this Agreement (other than the
provisions in Section 17 permitting notices to be delivered by electronic
communications). Nothing in this Agreement will affect the right of any party
hereto to serve process in any other manner permitted by applicable law.

 

23.     Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY

 

14

--------------------------------------------------------------------------------

 

 

(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

24.     Counterparts; Integration; Effectiveness; Electronic Execution. This
Agreement may be executed in counterparts (and by different parties hereto in
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. This Agreement and
the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

[SIGNATURES ON FOLLOWING PAGE]

 

 

 

 

 

 

 

 

 

15

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective duly authorized representatives as of the day and year first
above written.

 

 

BORROWER:

 

AEROGROW INTERNATIONAL, INC.

 

By: _________________________________

Name: _______________________________

Title: _______________________________

 

 

 

LENDER:

 

THE SCOTTS COMPANY LLC

 

By: _________________________________

Name: _______________________________

Title: _______________________________

 

 

--------------------------------------------------------------------------------

 

 

Exhibit A

Form of Notice of Borrowing

 

Date:  ___________ ___, 20___

 

To:

The Scotts Company LLC, as the Lender under that certain Term Loan and Security
Agreement dated as of June 20, 2019 (as extended, renewed, amended or restated
from time to time, the “Loan Agreement”), by and between the Lender and AeroGrow
International, Inc. (the “Borrower”)

 

Ladies and Gentlemen:

 

The undersigned, the Borrower, refers to the Loan Agreement, the terms defined
therein being used herein as therein defined, and hereby gives you notice
irrevocably, pursuant to Section 2(b) of the Loan Agreement, of the proposed
Term Loan Advance specified below:

 

1.     The Business Day of the proposed Term Loan Advance is ___________, ____.

 

2.     The aggregate amount of the proposed Term Loan Advance is
$______________.

 

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the proposed Term Loan Advance,
before and after giving effect thereto and to the application of the proceeds
therefrom:

 

(a)     the representations and warranties contained in the Loan Agreement are
correct in all material respects on and as of such date, before and after giving
effect to the proposed Term Loan Advance as though made on and as of such date;

 

(b)     the proceeds of the Term Loan Advance will be used solely for the
purposes described in Section 3 of the Loan Agreement; and

 

(c)     all other conditions set forth in Section 9 of the Loan Agreement have
been satisfied as of the date hereof.

 

AeroGrow International, Inc.

 

By                                   

Name

Title

 

 

 

--------------------------------------------------------------------------------

 

 

Schedule 7

 

Collateral Locations

 

 

 

2201 Lakeview Road
Mexico, MO 65265
Landlord: Cagney Global (previously dba Wilderness Logistics Solutions, Inc.)

 

From time to time, the Borrower has a small amount of consigned inventory at
other third party locations

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

Schedule 10(e)

 

Liens

 

 

 

Borrower has a restricted cash account to fund/collateralize a credit card
program for its operations. Such restricted cash account does not exceed
$35,000.

 

 

 

 

 

 

 

 

 

 